Title: To George Washington from Colonel David Forman, 30 June 1780
From: Forman, David
To: Washington, George



Sir
Freehold [N.J.] 30 June 1780 11 oClock at Night

My last Informed Your Excellency that Eight of Adml Abuthnots Ships had gone to the Southward—& that several Light Vessells of War wer[e] Constantly plying in the Offing—My Inteligencers have made No material observations Since untill Yesterday in The afternoon The wind at West five oClock P.M. The Guard Ship Laying at the Hook Fire’d a Gun, at the same Time hoisting a flagg at Her Mizen Top—Immediately all the fleet (32 in Number) that I had the Honr to Inform Your Excly was loaded with Stone for the purpose of Stopping the Ship Channell, Immediately made Sale with the Guard Ship and Stood towards the Narrowes—Soone After the Admls Ship (As Supposed) made Sail, at Sun Set they all Come too at the Tail of the East Bank.
At Sunrise this Morning the Small Vessells prepared for Sinking was again in Motion but reather Appeared to be takeing post.
at Ten oClock A.M. they appeared regularly Arrange’d in the Shallowest water of the Ship Channell, Vizt Betwen the East and West Banks About 12 Miles from Sandy Hook & Six from the Narrowes—at Two oClock P.M. a 44 Gun Ship Laying at Sandy Hook Hoisted a Large Blue Flagg at her Main Mast Head and fired A Gun to Windward, Which my Inteligencer Interperets As a Signal of an Enemy—Yet Nothing Appears in the Offing More then the Usual Cruiseing frigates—he observes & I think it not improbable that the Enemy have observed Some private signals to him imperceptable or Unnotaced of the Approch of a fleet—Indeed I think there Movements give Suffitient groun⟨d⟩ for his Suspicions—I have Taken Some pains to be informed of the Number and force of Arbuthnots Fleet—I dare not say the Acct is Accurate All-though I have it from a Mate of a Vessell in there Servace—Yet I belive the Man Honest in his Information As far as he goes.



Cumberland
74 Guns
Montegue
36 Guns


Europe
64
Phenix No. Guns forgot


Havanah
50
he think a Line Ship


Prince of Orrange
50
Pearl
32


Ship Name forgot
50
Galatee
22 he Thinks


Asia, a New Ship
50
a Number of Sloops Cutters &c.


Roebuck
40




Irish
44




The report of this day is that Genl Clinton is returned to New York without doing any thing—Should the Movements of the Enemies Shipping of Yesterday and to Day be in Consequence of the Approach of the Fleet of France—and they should Sink there Vessells in the place they now Lay it Will I apprehend for a Time render the passage of Large Ships up to the Narrowes Impracticable—the passage into the Hook and up to Amboy will be open. I have the Honr to be Your Excellancyes Most obdt Servt

David Forman

